        Case 3:13-cv-04115-WHO Document 797 Filed 11/14/18 Page 1 of 5



     Alan R. Plutzik (State Bar No. 77785)
 1   Daniel E. Birkhaeuser (State Bar No. 136646)
 2   BRAMSON, PLUTZIK, MAHLER & BIRKHAEUSER LLP
     2125 Oak Grove Road
 3   Walnut Creek, CA 94598
     Telephone: (925) 945-0200
 4   Facsimile: (925) 945-8792
     aplutzik@bramsonplutzik.com
 5
     dbirkhaeuser@bramsonplutzik.com
 6
     Co-Lead Counsel for Indirect Purchaser Plaintiffs
 7
     Bonny E. Sweeney (State Bar No. 176174)
 8   Christopher L. Lebsock (State Bar No. 184546)
     HAUSFELD LLP
 9   44 Montgomery Street, 34th Floor
     San Francisco, CA 94104
10
     Telephone: (415) 633-1908
11   Facsimile: (415) 358-4980
     bsweeney@hausfeld.com
12   clebsock@hausfeld.com
     scho@hausfeld.com
13
     Co-Lead Counsel for Direct Purchaser Plaintiffs
14
     [Additional Counsel Listed on Signature Page]
15
     UNITED STATES DISTRICT COURT
16
     NORTHERN DISTRICT OF CALIFORNIA
17   SAN FRANCISCO DIVISION
18                                                     Case No. 3:13-cv-04115-WHO
      IN RE KOREAN RAMEN ANTITRUST
19    LITIGATION                                       PLAINTIFFS’ MEMORANDUM OF POINTS
20                                                     AND AUTHORITIES IN OPPOSITION TO
                                                       DEFENDANTS’ OBJECTION TO CERTAIN
21                                                     EXHIBITS AND DESIGNATIONS OF THE
                                                       DEPOSITION OF SOO CHANG AHN
22
      This Document Relates to:                        Date:        November 14, 2018
23                                                     Time         TBD
24
      ALL ACTIONS                                      Courtroom:   2, 17th Floor
                                                       Judge:       Hon. William H. Orrick
25

26
27

28

          PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ OBJECTION
                                           Case No. 3:13-cv-04115 WHO
        Case 3:13-cv-04115-WHO Document 797 Filed 11/14/18 Page 2 of 5




 1           Plaintiffs submit this memorandum of points and authorities in response to Defendant

 2   Ottogi’s Objections, dated November 14, 2018, concerning the witness statement of Soo Chang

 3   Ahn [ECF# 795].

 4           Plaintiffs propose to introduce two witness statements by Mr. Soo Chang Ahn of Samyang

 5   which he reviewed, signed and submitted to the KFTC.

 6               •   The first statement (Exh. 158) is dated April 1, 2010. At his
                     deposition, Mr. Ahn was shown the document, and he testified under
 7                   oath that his signature appeared on both the first and last pages of the
                     exhibit (1/12/16 TR 27:18-28:10). He confirmed that he reviewed the
 8                   statement before it was submitted to the KFTC (TR 29:15-19), that he
                     believed it was true and correct at the time he signed it (1/12/16 TR
 9                   29:20-25), and he maintained that belief at the time he was deposed
                     (1/12/16 TR 30:1-5).
10               •   The second statement (Exh. 156) is dated September 5, 2011. At his
                     deposition, Mr. Ahn was shown the document, and he testified under
11                   oath that he had signed each page of the statement (1/12/16 TR 40:12-
                     41:09), that he reviewed it before it was submitted to the KFTC
12                   (1/12/16 TR 41:9-12), that he believed that the statements contained in
                     it were true and correct at the time that he submitted the statement to
13                   the KFTC (1/12/16 TR 41:13-17), and that he maintained that belief at
                     the time he was deposed (1/12/16 TR 41:18-25).
14
             In the spirit of compromise, Plaintiffs have agreed to withdraw Trial Exhibit 159.
15
             In its April 24, 2018 Order concerning Motions in Limine (ECF No. 740), the Court denied
16
     Defendants’ motion to exclude all such statements, stating that admissibility would be determined
17
     on a case-by-case basis. The Court did provide the following guidance, however, which clearly
18
     applies in the case of Mr. Ahn’s two witness statements:
19
                 Generally, as discussed in the Order on the motions for summary
20               judgment, the Samyang witnesses provide some basis for their opinions
                 (even if disputed or “walked back” in deposition). The Samyang witness
21               statements also appear to be made adequately close in time to the at issue
                 events, many were subject to later adoption through deposition or
22               otherwise under oath, and they may otherwise be admissible under various
                 hearsay exceptions.
23   Id. at 5.
24           First, Mr. Ahn’s Witness Statements are admissible under the adopted testimony exception
25   to Fed. R. Civ. P. 43(a). See Kuntz v. Sea Eagle Diving Adventures, Corp., 199 F.R.D. 665, 668 (D.
26   Haw. 2001) (a declaration may be adopted as direct testimony if the witness testifies about the
27   declaration under oath and is subject to cross and redirect examination).
28
                                                     -1-


     PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ OBJECTION
                                           Case No. 3:13-cv-04115 WHO
         Case 3:13-cv-04115-WHO Document 797 Filed 11/14/18 Page 3 of 5




 1          Second, because the Witness Statements themselves were subject to cross examination at

 2   deposition, they are also admissible under the residual exception of Fed. R. Evid. 807, as they have

 3   circumstantial guarantees of trustworthiness. Id. (declaration had “circumstantial guarantees of

 4   trustworthiness, especially because the declarants are subject to live cross-examination”). For

 5   example, during cross-examination, Defendants were able to determine that Mr. Ahn lacked

 6   personal knowledge concerning a “President’s Meeting” that he had discussed in Paragraph 4 of the

 7   April 1, 2010 Statement. As a result, Plaintiffs have agreed to redact this portion of that Witness

 8   Statement (Exh. 158).

 9          Third, Mr. Ahn’s Witness Statements are declarations against interest because the testimony

10   in the Witness Statements contain admissions of participation in illegal conduct engaged in by

11   declarants, and they are bolstered by significant additional corroborating evidence. See Fed. R.

12   Evid. 804(b)(3).

13          Defendants may cherry pick certain testimony in Mr. Ahn’s Witness Statements to try to

14   poke holes at their reliability, but these issues go to the weight of the evidence, and not its

15   admissibility. See Jackson v. Cty of San Bernardino, 194 F. Supp. 3d 1004, 1008 (C.D. Cal. 2016)

16   (“a motion in limine should not be used to resolve factual disputes or weigh evidence”) (quoting

17   C&E Services, Inc. v. Ashland, Inc., 539 F. Supp. 2d 316, 323 (D.D.C. 2008)). These issues should

18   be left to the jury to decide. Id. (citing Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150
19   (2000)).1 There is no reason to exclude, wholesale, an entire Witness Statement merely because

20   Defendants have pointed to certain supposed weaknesses in the testimony.

21

22

23

24
     1
       For example, Nongshim argued to the Court earlier today that that the “evidence” demonstrates
25   that Mr. Ahn wasn’t at the March 2001 Ramen Conference, because his signature does not appear
     on the meeting minutes. While this is a disputed factual issue not appropriate for exclusion by the
26
     Court, Plaintiffs note that that Mr. Ahn testified that he personally attended the meeting, and the
27   statements he provided in his signed statement to the KFTC “were from [his] personal experience
     after attending that meeting.” 1/13/16 TR at 46:21-47:2, 1/13/16 TR at 98:5-99:6).
28                                                  -2-
          PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ OBJECTION
                                           Case No. 3:13-cv-04115 WHO
      Case 3:13-cv-04115-WHO Document 797 Filed 11/14/18 Page 4 of 5



     DATED: November 14, 2018
 1

 2   s/ Christopher L. Lebsock                          s/ Daniel E. Birkhaeuser
     Bonny E. Sweeney                                   Alan R. Plutzik (State Bar No. 77785)
 3   Christopher L. Lebsock                             Daniel E. Birkhaeuser
     Stephanie Cho                                      BRAMSON, PLUTZIK, MAHLER
 4
     HAUSFELD LLP                                       & BIRKHAEUSER LLP
 5   44 Montgomery Street, 34th Floor San               2125 Oak Grove Road
     Francisco, CA 94104                                Walnut Creek, CA 94598
 6   TEL: 415-633-1908                                  Telephone: (925) 945-0200
     EMAIL: mlehmann@hausfeld.com                       Facsimile: (925) 945-8792
 7      clebsock@hausfeld.com                           EMAIL: aplutzik@bramsonplutzik.com
        scho@hausfeld.com                                  dbirkhaeuser@bramsonplutzik.com
 8

 9   Michael Hausfeld (admitted pro hac vice)           Mark P. Kindall
     HAUSFELD LLP                                       Craig A. Raabe (admitted pro hac vice)
10   1700 K Street, N.W., Suite 650 Washington          Robert A. Izard (admitted pro hac vice)
     D.C. 20006                                         IZARD, KINDALL & RAABE, LLP
11   TEL: 202-540-7200                                  29 South Main Street, Suite 305
12   EMAIL: mhausfeld@hausfeld.com                      West Hartford, CT 06107
                                                        Telephone: (860) 493-6292
13   Brian P. Murray (admitted pro hac vice)            Facsimile: (860) 493-6290
     Lee Albert (admitted pro hac vice)                 EMAIL: mkindall@ikrlaw.com
14   Gregory B. Linkh (admitted pro hac vice)           rizard@ikrlaw.com
     GLANCY PRONGAY & MURRAY LLP                        craabe@ikrlaw.com
15   230 Park Avenue, Suite 530
16   New York, NY 10169                                 Interim Lead Counsel for the Indirect
     TEL: (212) 682-5340                                Purchaser Plaintiffs
17   EMAIL: bmurray@glancylaw.com
       lalbert@glancylaw.com
18     glinkh@glancylaw.com
19   Lionel Z. Glancy                                   Steven M. Sherman
20   GLANCY PRONGAY & MURRAY LLP                        SHERMAN BUSINESS LAW
     1925 Century Park East, Suite 2100 Los             220 Montgomery Street, Suite 1500
21   Angeles, CA 90067                                  San Francisco, CA 94104
     TEL: (310) 201-9150                                EMAIL: steven@shermanbusinesslaw.com
22   EMAIL: lglancy@glancylaw.com
       mgoldberg@glancylaw.com                          Marc Gene Reich
23
                                                        REICH RADCLIFFE AND
24   Interim Co-Lead Counsel for the Direct             KUTTLER LLP
     Purchaser Plaintiffs                               4675 MacArthur Court, Suite 550
25                                                      Newport Beach, CA 92660
                                                        EMAIL: mgr@reichradcliffe.com
26
27

28                                                -3-
        PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ OBJECTION
                                         Case No. 3:13-cv-04115 WHO
     Case 3:13-cv-04115-WHO Document 797 Filed 11/14/18 Page 5 of 5



                                                      Gerald S. Ohn
 1                                                    LAW OFFICES OF GERALD S OHN
 2                                                    1875 Century Park East Suite 700
                                                      Los Angeles, CA 90067
 3                                                    EMAIL: gerald@ohnlaw.com

 4
                                                      Thomas Henry Bienert, Jr.
 5
                                                      BIENERT, MILLER AND
 6                                                    KATZMAN, PLC
                                                      903 Calle Amanecer, Suite 350
 7                                                    San Clemente, CA 92673
                                                      EMAIL: tbienert@bmkattorneys.com
 8
                                                      Young W. Ryu
 9
                                                      LAW OFFICES OF YOUNG W RYU
10                                                    9595 Wilshire Boulevard Suite 900
                                                      Beverly Hills, CA 90212
11                                                    EMAIL: young.ryu@youngryulaw.com
12                                                    Sydney J. Hall (Cal. Bar No. 158151)
                                                      SYDNEY J. HALL LAW OFFICE
13
                                                      1308 Old Bayshore Hwy #220
14                                                    Burlingame, CA 94010
                                                      EMAIL: sjhlaw@mail.com
15
                                                      Additional Counsel for the Indirect Purchaser
16                                                    Plaintiffs
17

18
19

20

21

22

23

24

25

26
27

28                                              -4-
      PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANTS’ OBJECTION
                                       Case No. 3:13-cv-04115 WHO
